DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 6/06/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 08/27/2021 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Shim (KR 20090058993 A) and Wang (US 20160186312 A1). Shim teaches a vacuum chamber including a front space, back space, and a deposition port, the deposition port being provided in the back space, the deposition port opening to the front space. Shim also teaches a target on the surface of a cathode in the front space of the vacuum chamber, a substrate holder provided in the back space of the vacuum chamber, the substrate holder holding the substrate to be swingable such that the target and a processing surface of the substrate face each other; and a swing unit that causes the substrate holder to be swingable with respect to the target, wherein a region between a right end of the substrate when the substrate reaches a right position and a left end of the substrate when the substrate reaches a left position may be set to be smaller than an erosion region of the target. Shim also teaches the swing unit includes a swing shaft extending in a swing direction that necessarily includes a swing drive unit to reciprocate the substrate, wherein the swing drive unit also rotates the swing shaft around the axial direction from a horizontal placement position to a vertical placement position and is connected to the swing shaft. Shim also teaches the substrate is loaded on the substrate holder in a horizontal placement position and the processing surface of the substrate is raised upward in a substantially vertical direction. Shim also teaches the substrate holder includes two vertical deposition preventing plates extending in a direction intersecting the swing direction, one of the two vertical deposition preventing plates is disposed at one of two end positions of the substrate in the swing direction of the substrate holder.
Shim also teaches the two vertical deposition preventing plates are configured to rotate in synchronism with the substrate holder by a rotating operation of the swing shaft in a state in which the substrate is sandwiched between the substrate holder and the two vertical deposition preventing plates. Shim teaches the vacuum chamber includes two lateral deposition preventing plates configured to be not in synchronism with swinging of the substrate holder, one of the two lateral deposition plates is provided at the upper position of the deposition port and the other of the two lateral deposition preventing plates is proved at the lower position of the deposition port. 
Shim teaches the deposition port being formed by the mask that defines the deposition area of the rectangular substrate and thus having an upper position, lower position, right edge side, and a left edge side. Alternatively, Wang teaches a mask separating the substrate from the target having an upper position, lower position, right edge side, and a left edge side.
Shim also teaches a length in the swing direction of each of the two lateral deposition preventing plates may be set to be larger than a distance between a right outer edge of one of the two vertical deposition preventing plates and a left outer edge of the other of the two vertical deposition preventing plates in the swing direction. Additionally, Wang teaches a length of each of the two vertical deposition preventing plates may be set to be larger than the length between the lateral deposition plates facing each other in the direction intersecting the swing direction.
Shim in view of Wang also teaches, in a central portion surrounded by the two vertical deposition preventing plates and the two lateral deposition preventing plates, an opening penetrating in a thickness direction of the two vertical deposition preventing plates is formed, the substrate exposed to the opening in a state of facing the target, and a deposition process is performed in the vacuum chamber.
Shim and Wang fail to explicitly teach that the swing drive unit is disposed outside the vacuum chamber. However, shifting the position of the swing drive unit would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Shim and Wang fail to explicitly teach that when the substrate holder is disposed at the vertical processing position, the two vertical deposition preventing plates are positioned to close the deposition port, wherein the right edge side of the deposition port is covered with one of the two vertical deposition preventing plates and the left edge side of the deposition port is covered with the other of the two vertical deposition preventing plates, and the two vertical deposition preventing plates and two lateral deposition preventing plates are combined into a frame shape. Additionally, there is no teaching, suggestion, or motivation to modify Shim and Wang to close the deposition port with the vertical deposition preventing plates such that the vertical and lateral deposition preventing plates form a frame shape. Therefore, claim 1 is allowed.
Claims 6 and 9 depend on claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797